Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., US PGPUB 2015/0302621 hereinafter referenced as Liu in view of Johansson et al., US PGPUB 2013/0222227 hereinafter referenced as Johansson.


As to claim 1, Liu discloses a system comprising: a first device with a first display and a second device with a second display different than the first display (e.g. first display 120 and second display 130 respectively, fig. 1),
the first device configured to: produce output data responsive to input ([0016] for example, a user may interact with a user interface element shown on desktop 140 using any suitable user input device, such as a mouse, touchpad, keyboard, touchscreen, stylus, joystick, etc);
determine if the first device is operating in a first mode or a second mode (e.g. determining if the information is sensitive or not in step 220, fig. 2); 
if the first device is operating in the first mode, display content on the first display in accordance with the output data (e.g. sending mirror image of desktop to second display if the information is not sensitive in step 250, fig. 1); and
if the first device is operating in the second mode, refrain from displaying content on the first display in accordance with the output data, and transmit the output data to the second device, and the second device configured to: display, on the second display, a representation of the first display; and display, on the second display, content overlaid on the representation of the first display in accordance with the output data, and transmit the output data to the second device (for example, when the information is sensitive, the second display 130 continues to display replacement image 150 which conceals the entry via password field 330 as shown in fig. 3 or [0048] in another example indicated at 540, email application interface 510 is overlaid with a static image or message reading “PROTECTED” 542 to provide an indication to viewers of second display 130 as to why email application interface 510 is not visible. In both examples 530 and 540, only one portion of desktop 140 is modified to conceal sensitive information while the rest is still visible on replacement image 150);
display, on the second display, a representation of the first display based on the obtained image of the first display (e.g. 532 is a representation of email application interface 510, fig. 5), 
display, on the second display, content overlaid on the representation of the first display in accordance with the output data (wherein the data on 532 read as output data),
the second device configured to: obtain, using an image sensor of the second device, an image of the first display ([0021] replacement image 150 may be generated at block 230 using any suitable approach. For example, computing device 110 may capture a snapshot or static image of desktop 140 before sensitive information 142 is visible).
Liu does not specifically discloses a determined position of the first display relative to the second display, wherein the position of the first display relative to the second display is determined using the image sensor (as shown in fig. 4, the processing of the images from the camera 410 to determine the individual positions of the devices may be performed by a processor that is directly connected to the camera 410).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Liu to further include Johansson’s camera in order to exchange a desired information among plurality of devices.

As to claim 10, Liu discloses a non-transitory computer-readable storage medium comprising one or more programs for execution by one or more processors of a system having a first electronic device with a first display and a second electronic device with a second display (Memory 720 may further store machine-readable instructions 724 executable by processor 710), 
the one or more programs including instructions which, when executed by the one or more processors, cause the system to: produce output data responsive to input ([0016] for example, a user may interact with a user interface element shown on desktop 140 using any suitable user input device, such as a mouse, touchpad, keyboard, touchscreen, stylus, joystick, etc);
determine if the first device is operating in a first mode or a second mode (e.g. determining if the information is sensitive or not in step 220, fig. 2); 
if the first device is operating in the first mode, display content on the first display in accordance with the output data (e.g. sending mirror image of desktop to second display if the information is not sensitive in step 250, fig. 1);
if the first device is operating in the second mode, refrain from displaying content on the first display in accordance with the output data, and transmit the output data to a second device; display, on the second display, a representation of the first display; and display, on the second display, content overlaid on the representation of the first display in accordance with the output data (for example, when the information is sensitive, the second display 130 continues to display replacement image 150 which conceals the entry via password field 330 as shown in fig. 3 or [0048] in another example indicated at 540, email application interface 510 is overlaid with a static image or message reading “PROTECTED” 542 to provide an indication to viewers of second display 130 as to why email application interface 510 is not visible. In both examples 530 and 540, only one portion of desktop 140 is modified to conceal sensitive information while the rest is still visible on replacement image 150);
obtain, using the image sensor, an image of the first display ([0021] replacement image 150 may be generated at block 230 using any suitable approach. For example, computing device 110 may capture a snapshot or static image of desktop 140 before sensitive information 142 is visible);
display, on the second display, a representation of the first display based on the obtained image of the first display (e.g. 532 is a representation of email application interface 510, fig. 5); and
display, on the second display, content overlaid on the representation of the first display in accordance with the output data (wherein the data on 532 read as output data). 
Liu does not specifically discloses determine, using an image sensor, a position of the first display relative to the second display, the determined position of the first display relative to the second display.
However, in the same endeavor, Johansson discloses determine, using an image sensor, a position of the first display relative to the second display, the determined position of the first display relative to the second display (as shown in fig. 4, the processing of the images from the camera 410 to determine the individual positions of the devices may be performed by a processor that is directly connected to the camera 410).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Liu to further include Johansson’s camera in order to exchange a desired information among plurality of devices.

As to claim 11, Liu discloses a method of operating a system that includes a first device with a first display and a second device with a second display different than the first display (e.g. first display 120 and second display 130 respectively, fig. 1), 
the method comprising: producing output data, by the first device, responsive to input ([0016] for example, a user may interact with a user interface element shown on desktop 140 using any suitable user input device, such as a mouse, touchpad, keyboard, touchscreen, stylus, joystick, etc);
determining if the first device is operating in a first mode or a second mode (e.g. determining if the information is sensitive or not in step 220, fig. 2);
if the first device is operating in the first mode, displaying content on the first display in accordance with the output data (e.g. sending mirror image of desktop to second display if the information is not sensitive in step 250, fig. 1);
if the first device is operating in the second mode, refraining from displaying content on the first display in accordance with the output data, and transmitting the output data to the second device; and causing the first display to: display, on the second display, a representation of the first display; and display, on the second display, content overlaid on the representation of the first display in accordance with the output data (for example, when the information is sensitive, the second display 130 continues to display replacement image 150 which conceals the entry via password field 330 as shown in fig. 3 or [0048] in another example indicated at 540, email application interface 510 is overlaid with a static image or message reading “PROTECTED” 542 to provide an indication to viewers of second display 130 as to why email application interface 510 is not visible. In both examples 530 and 540, only one portion of desktop 140 is modified to conceal sensitive information while the rest is still visible on replacement image 150).
obtain, using the image sensor, an image of the first display ([0021] replacement image 150 may be generated at block 230 using any suitable approach. For example, computing device 110 may capture a snapshot or static image of desktop 140 before sensitive information 142 is visible);
display, on the second display, a representation of the first display based on the obtained image of the first display (e.g. 532 is a representation of email application interface 510, fig. 5); and
display, on the second display, content overlaid on the representation of the first display in accordance with the output data (wherein the data on 532 read as output data). 
Liu does not specifically discloses determine, using an image sensor, a position of the first display relative to the second display, the determined position of the first display relative to the second display.
However, in the same endeavor, Johansson discloses determine, using an image sensor, a position of the first display relative to the second display, the determined (as shown in fig. 4, the processing of the images from the camera 410 to determine the individual positions of the devices may be performed by a processor that is directly connected to the camera 410).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Liu to further include Johansson’s camera in order to exchange a desired information among plurality of devices.

As to claim 12, Liu discloses an electronic device comprising: one or more processors; and memory storing one or more programs configured to be executed by the one or more processors (Memory 720 may further store machine-readable instructions 724 executable by processor 710), 
the one or more programs including instructions for: receiving output data from a second device having a second display different from a first display coupled with the electronic device, wherein the output data represents content displayable by the second device on the second display (for example, displaying replacement image 260 on the second display 130);
wherein the output data represents content displayable by the second device on the second display (wherein the data on 532 read as output data, fig. 5);
obtaining, using the image sensor coupled with the electronic device, an image of the second display ([0021] replacement image 150 may be generated at block 230 using any suitable approach. For example, computing device 110 may capture a snapshot or static image of desktop 140 before sensitive information 142 is visible); and 
causing the first display to: display a representation of the second display based on the obtained image of the second display (e.g. 532 is a representation of email application interface 510, fig. 5); and
display content overlaid on the representation of the second display based on the output data received from the second device (e.g. the obscured image of 532 is based on the email application interface 510, fig. 5). 
Liu does not specifically discloses determine, using an image sensor, a position of the first display relative to the second display, the determined position of the first display relative to the second display.
However, in the same endeavor, Johansson discloses determine, using an image sensor, a position of the first display relative to the second display, the determined position of the first display relative to the second display (as shown in fig. 4, the processing of the images from the camera 410 to determine the individual positions of the devices may be performed by a processor that is directly connected to the camera 410).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Liu to further include Johansson’s camera in order to exchange a desired information among plurality of devices.

As to claim 19, Liu discloses a non-transitory computer-readable storage medium comprising one or more programs for execution by one or more processors of (Memory 720 may further store machine-readable instructions 724 executable by processor 710), 
the one or more programs including instructions which, when executed by the one or more processors, cause the electronic device to: receive output data from a second device having a second display different from the first display (e.g. content exchange between first display 120 and second display 130, fig. 1), 
wherein the output data represents content displayable by the second device on the second display, cause the first display to: display a representation of the second display based on the obtained image of the second display;  (e.g. 532 is a representation of email application interface 510, fig. 5);
obtain, using the image sensor, an image of the second display ([0021] replacement image 150 may be generated at block 230 using any suitable approach. For example, computing device 110 may capture a snapshot or static image of desktop 140 before sensitive information 142 is visible); and
display content overlaid on the representation of the second display based on the output data received from the second device (e.g. the obscured image of 532 is based on the email application interface 510, fig. 5).
Liu does not specifically discloses determine, using an image sensor, a position of the first display relative to the second display, the determined position of the first display relative to the second display.
However, in the same endeavor, Johansson discloses determine, using an image sensor, a position of the first display relative to the second display, the determined (as shown in fig. 4, the processing of the images from the camera 410 to determine the individual positions of the devices may be performed by a processor that is directly connected to the camera 410).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Liu to further include Johansson’s camera in order to exchange a desired information among plurality of devices.

As to claim 20, Liu discloses a method comprising: at a first device coupled with a first display and an image sensor (e.g. first display 120, fig. 5):
receiving output data from a second device having a second display different from the first display (e.g. first display 130, fig. 5),
 wherein the output data represents content displayable by the second device on the second display (e.g. blocked image 532, fig. 5);
obtaining, using the image sensor, an image of the second display ([0021] replacement image 150 may be generated at block 230 using any suitable approach. For example, computing device 110 may capture a snapshot or static image of desktop 140 before sensitive information 142 is visible): and
causing the first display to: display a representation of the second display based on the obtained image of the second display; and display content overlaid on the representation of the second display based on the output data received from the second device (e.g. the obscured image of 532 is based on the email application interface 510, fig. 5) and 

However, in the same endeavor, Johansson discloses determine, using an image sensor, a position of the first display relative to the second display, the determined position of the first display relative to the second display (as shown in fig. 4, the processing of the images from the camera 410 to determine the individual positions of the devices may be performed by a processor that is directly connected to the camera 410).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Liu to further include Johansson’s camera in order to exchange a desired information among plurality of devices.

As to claim 2, the combination of Liu and Johansson discloses the system of claim 1. The combination further discloses the second device is further configured to obtain, using an image sensor of the second device, an image of the first device, and wherein the position of the first display relative to the second display is determined using the obtained image (Johansson, [0089] The processing of the images from the camera 410 to determine the individual positions of the devices may be performed by a processor that is directly connected to the camera 410).

As to claim 4, the combination of Liu and Johansson discloses the system of claim 1. The combination further discloses the second device is further configured to: (Johansson, [0126] as the devices are aware of one another's relative positions and orientations this type of interaction is possible. However it should be clear that in this situation, real-time tracking information is only needed for the device 201 being moved and not necessarily for the devices remaining stationary).

As to claim 5, the combination of Liu and Johansson discloses the system of claim 1. The combination further discloses refraining from displaying content on the first display in accordance with the output data includes not presenting visible content on the first display (Liu, for example, when the information is sensitive, the second display 130 continues to display replacement image 150 which conceals the entry via password field 330 as shown in fig. 3)

As to claim 6, the combination of Liu and Johansson discloses the system of claim 1. The combination further discloses refraining from displaying content on the first display in accordance with the output data includes turning off display elements of the first display (Liu, [0029] Although characters entered into password field 330 are replaced by a dot (“•”) or asterisk (“*”) in password field 330).

As to claim 7, the combination of Liu and Johansson discloses the system of claim 1. The combination further discloses the first display is a touch-screen display and (Liu, [0016] for example, a user may interact with a user interface element shown on desktop 140 using any suitable user input device, such as a mouse, touchpad, keyboard, touchscreen, stylus, joystick, etc).

As to claim 9, the combination of Liu and Johansson discloses the system of claim 1. The combination further discloses the output data includes visual output (Johansson, e.g. content from device 201).

As to claim 14, the combination of Liu and Johansson discloses the electronic device of claim 12. The combination further discloses the one or more programs further including instructions for: determining a second position of the second display relative to the first display; and changing the position of the content overlaid on the representation of the second display based on the determined second position of the second display (Johansson, [0008] FIG. 5 shows a number of electronic devices arranged to receive the relative positional locations of one another through use of a modified surface).

As to claim 15, the combination of Liu and Johansson discloses the electronic device of claim 12. The combination further discloses the one or more programs further including instructions for: updating the content overlaid on the representation of the second display responsive to an input at the second device (Johansson, [0097] what is displayed on the screen 204 of the device 201 could be constantly changing, but the device 201 could also be transmitting information about the changing display).

As to claim 16, the combination of Liu and Johansson discloses the electronic device of claim 12. The combination further discloses the content is not displayed by the second device on the second display while the first display is displaying the content (Johansson, [0106] Once one of the content items in the app menu 620 is selected, the app menu 620 may automatically close or minimize and a preview 640 of the selected content item is displayed, as illustrated in FIG. 6c).

As to claim 18, the combination of Liu and Johansson discloses the electronic device of claim 12. The combination further discloses the second device comprises a touch-screen display and wherein the output data is generated by the second device responsive to contact on the touch-screen display (Liu, [0016] for example, a user may interact with a user interface element shown on desktop 140 using any suitable user input device, such as a mouse, touchpad, keyboard, touchscreen, stylus, joystick, etc).

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu and Johansson as applied to claims 1 and 13 above, and further in view of Rochford et al., US PGPUB 2017/0068500 hereinafter referenced as Rochford.

As to claim 8 and 17, the combination of Liu and Johansson does not specifically disclose the system of claim 1, wherein the second device is a head-mounted device.
However, using a head-mounted device communicating with another device is well known in the art. For example, Rochford discloses using a head-mounted device communicating with another device (as shown in fig. 2, the controller 218 may be communicatively coupled to an external device 206).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Liu and Johansson to further include Rochford’s Head-mounting device in order to exchange a desired information among plurality of devices in multiple environments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li et al., US PGPUB 2018/0007414 discloses displaying the first content item selected from the one or more content items on a first display device mounted on an exterior surface of the autonomous vehicle, superimposing the second content item onto the image captured by the camera, generating an augmented image augmented with the second content item, and displaying the augmented image on a second display device mounted on an interior surface of the autonomous vehicle.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.